Case: 4:18-cv-01467-JAR Doc. #: 2 Filed: 10/05/18 Page: 1 of 3 PagelD #: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA, )
Plaintiff,
v. 5 4:18CV01467 JAR
v .S. Vv. 2016 Lambor. ghini Aventador, et
a
Defendant.

DECLARATION OF PUBLICATION
Notice of Civil Forfeiture was posted on an official government internet site
(www.forfeiture.gov) for at least 30 consecutive days, beginning on September 01, 2018,
as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, as evidenced by Attachment 1.
I declare under penalty of perjury that the foregoing is true and correct. Executed on

Dex ou d

Danielle Floyd
Forfeiture Specialist

October 04, 2018 at St. Louis, MO.

 

 
Attachment 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
COURT CASE NUWNIBER: 4:18CV01467 JAR; NOTICE OF FORFEITURE ACTION

Pursuant to 21 U.S.C. § 881 and 18 U.S.C. § 981, the United States filed a verified
Complaint for Forfeiture against the following property:

Miscellaneous Jewelry (18-DEA-639783)
2016 Lamborghini Aventador VIN# ZHWUR1ZDXGLA04692 (18-DEA-640543)

Any person claiming a legal interest in the Defendant Property must file a verified Claim
with the court within 60 days from the first day of publication (September 01, 2018) of this
Notice on this official government internet web site and an Answer to the complaint or
motion under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter.

18 U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest
in property which the court determines was frivolous.

The verified Claim and Answer must be filed with the Clerk of the Court, 111 South 10th
St., Suite 3.300, St. Louis, MO 63102, and copies of each served upon Assistant United
States Attorney Stephen Casey, Thomas F. Eagleton Courthouse, 111 South Tenth
Street, 20th Floor, St. Louis, MO 63102, or default and forfeiture will be ordered. See, 18
U.S.C. § 983(a)(4)(A) and Rule G(5) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions.

The government may also consider granting petitions for remission or mitigation, which
pardon all or part of the property from the forfeiture. A petition must include a description
of your interest in the property supported by documentation; include any facts you believe
justify the return of the property; and be signed under oath, subject to the penalty of
perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of the forfeiture are
found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
be filed online or in writing. You should file a petition not later than 11:59 PM EST 30 days
after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
https://Awww.forfeiture.gov/FilingPetition.htm website provides access to a standard petition
form that may be mailed and the link to file a petition online. If you cannot find the desired
assets online, you must file your petition in writing by sending it to Assistant United States
Attorney Stephen Casey, Thomas F. Eagleton Courthouse, 111 South Tenth Street, 20th
Floor, St. Louis, MO 63102. This website provides answers to frequently asked questions
(FAQs) about filing a petition. You may file both a verified claim with the court and a
petition for remission or mitigation.

 
Advertisement Certification Report

 

The Notice of Publication was available on the www. forfeiture.gov web site for at least 18 hours per day
between September 1, 2018 and September 30, 2018. Below is a summary report that identifies the
uptime for each day within the publication period and reports the results of the web monitoring system's
daily check that verifies that the advertisement was available each day.

U.S. v. U.S. v. 2016 Lamborghini Aventador, et al.

Court Case No: 4:18CV01467 JAR
For Asset ID(s): See Attached Advertisement Copy

 

Calendar Day Appeared on the was Available during. : Advertisement
Count Web Site Calendar Day existed on Web Site

1 09/01/2018 24.0 Verified

Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
